COURT OF APPEALS OF VIRGINIA


Present:    Chief Judge Fitzpatrick, Judges Frank and Clements


CHURCH MUTUAL INSURANCE COMPANY
                                             MEMORANDUM OPINION*
v.   Record No. 1079-03-4                         PER CURIAM
                                               AUGUST 19, 2003
CHARLES VINCENT SHIFFLETT


           FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

             (Robert M. Himmel; Gentry Locke Rakes &
             Moore, on brief), for appellant.

             (Peter J. Jones, on brief), for appellee.


     Church Mutual Insurance Company (insurer) contends the

Workers' Compensation Commission erred in awarding Charles

Vincent Shifflett (claimant) temporary partial disability (TPD)

benefits beginning March 3, 2002, and continuing.        Upon

reviewing the record and the parties' briefs, we conclude that

this appeal is without merit.     Accordingly, we summarily affirm

the commission's decision.     Rule 5A:27.

     On appeal, we view the evidence in the light most favorable

to the prevailing party below.     R.G. Moore Bldg. Corp. v.

Mullins, 10 Va. App. 211, 212, 390 S.E.2d 788, 788 (1990).

Factual findings made by the commission will be upheld on appeal

if supported by credible evidence.     James v. Capitol Steel


     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
Constr. Co., 8 Va. App. 512, 515, 382 S.E.2d 487, 488 (1989).

"In determining whether credible evidence exists, the appellate

court does not retry the facts, reweigh the preponderance of the

evidence, or make its own determination of the credibility of

the witnesses."   Wagner Enters., Inc. v. Brooks, 12 Va. App.

890, 894, 407 S.E.2d 32, 35 (1991).

     Claimant sustained an injury to his spine following an

accident which arose out of and in the course of his employment

with Calvary Baptist Church.   In awarding claimant TPD benefits

beginning March 3, 2002, the commission found as follows:

          The record supports that the claimant worked
          eighty hours per week before his injury but
          was restricted to twenty hours per week
          since his surgery. The claimant described
          several duties that he performed before the
          injury, in his role as minister, that he was
          presently unable to perform.

               The insurer argues that these
          responsibilities were not performed in
          connection with his job, but because of "the
          claimant's religious and altruistic
          sentiments." The employer is a church,
          however, and the claimant's job was minister
          of the church. The claimant testified that
          his particular ministerial duties included
          service to the elderly and other needy
          constituents among the employer's
          congregants. Most persuasively, however,
          the evidence was not disputed that the
          claimant's workweek dropped from eighty
          hours per week to twenty hours per week. We
          agree with the deputy commissioner that the
          claimant showed by a preponderance of the
          evidence that his continued employment with
          the employer was at a light-duty capacity.

               As for the insurer's argument that the
          claimant's reduction in earnings beginning
                               - 2 -
           March 3, 2002, was self-imposed, the
           evidence showed that the claimant worked
           light-duty for the employer. The employer
           chose to continue the claimant's pre-injury
           salary for some time despite the reduction
           in work hours. Beginning March 3, 2002,
           however, the employer chose to enforce the
           agreed upon reduction in the claimant's pay.
           We agree with the deputy commissioner that
           the evidence showed that the claimant worked
           a greatly reduced workweek and it was more
           than reasonable for his pay to be similarly
           reduced.

(Footnote omitted.)

     On January 24, 2002, Dr. Gregory A. Helm, claimant's

treating neurosurgeon, confirmed that claimant had been

restricted to light-duty work since his February 9, 2001 back

surgery, with no pushing, pulling or lifting greater than twenty

pounds.   Dr. Helm indicated that when he saw claimant for

follow-up on January 22, 2002, claimant was returned to

light-duty employment, with the same restrictions, for twenty

hours per week.   A September 14, 2001 Functional Capacity

Evaluation established that claimant demonstrated certain

physical problems and that he would have trouble driving a

church bus, kneeling, bending to greet children, participating

in community activities, and standing for prolonged

services/ministries.

     Those medical records, coupled with claimant's undisputed

testimony, provided ample credible evidence to support the

commission's factual findings.   Thus, those findings are binding

and conclusive upon us on appeal.     Accordingly, we affirm the
                              - 3 -
commission's decision that claimant sustained a wage loss

beginning March 3, 2002, attributable to his inability to fully

perform the duties of his pre-injury employment as a result of

his compensable injury by accident.

                                                        Affirmed.




                             - 4 -